IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                January 16, 2013 Session

          STATE OF TENNESSEE v. MATTHEW BRIAN GRAHAM
                Appeal from the Circuit Court for Rutherford County

                        No. F-65687; F-66167 Hon. Don R. Ash

                            ___________________________

                  No. M2012-01824-CCA-R3-CD-Filed July 30, 2013

                            ____________________________



Appellant, Matthew B. Graham, pled guilty to attempted abuse of a child, under 8 years of
age, in violation of Tennessee Code Annotated, section 39-15-401, a Class E felony. On
the same day, he pled guilty to three informations, each charging him with possession of a
controlled substance in violation of Tennessee Code Annotated, section 53-11-402.
Appellant received a two-year sentence in the Tennessee Department of Correction for the
attempted child abuse and each of the possession of a controlled substance pleas.
Appellant’s total effective sentence was 8 years, to be suspended on state supervised
probation. Appellant violated his probation and was ordered to serve the remainder of his
8 year sentence in the Tennessee Department of Correction. Appellant filed a motion to
modify sentence to allow him to go back on probation. The trial court denied the motion.
We affirm the trial court’s denial of the motion to modify the sentence.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed.

P AUL G. S UMMERS, Sr.J., delivered the opinion of the Court in which J OSEPH M. T IPTON,
P.J., and J AMES C URWOOD W ITT, Jr., J., joined.

Luke A. Evans and Heather Parker, Murfreesboro, Tennessee, for the Defendant-
Appellant, Matthew B. Graham.

Robert E. Cooper, Jr., Attorney General and Reporter; Meredith Devault, Assistant
Attorney General; William Whitesell, District Attorney General; Laural Hemenway,
Assistant District Attorney General for the Appellee, State of Tennessee.
                               MEMORANDUM OPINION

     Pursuant to Rule 20 of the Rules of the Tennessee Court of Criminal Appeals

       This appeal was filed seeking review of the trial court’s denial of a motion to
modify sentence after the trial court revoked the appellant’s probation for one count of
attempted child abuse and three counts of controlled substances crimes. Prior to filing this
appeal, the appellant had a pending appeal on the trial court’s original ruling in which it
revoked the appellant’s probation and ordered the remainder of his sentence into
execution.

      On October 10, 2012, the Tennessee Court of Criminal Appeals issued an opinion
on the appellant’s appeal of the trial court’s violation of probation, in which it
unanimously affirmed the trial court in all respects. State v. Matthew Brian Graham, No.
M2011-01878-CCA-R3-CD (Tenn. Crim. App. Oct. 10, 2012).

        Issues before this Court are essentially the same legal issues that this Court ruled on
in its prior holding. It is clear from the record on appeal that the trial court provided the
appellant a full hearing on the matter prior to revoking his probation. There was no abuse
of discretion in the trial court’s revocation of probation.

       The trial court’s denial of the appellant’s motion to modify sentence was within the
sound discretion of the trial court. State v. Ruiz, 204 S.W.3d 772 (Tenn. 2006). Consistent
with the Court’s prior opinion in this case, this Court finds no error in the trial court’s
denial of the appellant’s motion to modify sentence, and the decision of the trial court is
affirmed in all respects.




                                                    __________________________________

                                                    PAUL G. SUMMERS, Senior Judge




                                              -2-